Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 1 of 15

ATTACHMENT A
Case 4:21-cr-O01042-JCH-DTF Document 27-1

Oo FN HD mH Hh WD HB FH

NO WHY NY NH NH WH YN VW NO eRe ee Oe ee Ee
oN DN AN FP WY NY -§ OF OO FH QD HO A FBP WH WO = |

 

GLENN B. McCORMICK

Acting United States Attorney

District of Arizona

DAVID.P. FLANNIGAN

HEATHER SIEGELE

Assistant U.S. Attorneys

State Bar Numbers: 0 7162 and 023996
United States Courthouse

405 W. Congress Street, Suite 4800

Tucson, Arizona 85701
Telephone: 520-620-7300

Email: david. flannigan@usdoj.gov
heather.siegele@usdoj.gov
Attorneys for Plaintiff

Filed 06/11/21 Page 2 of 15

CLERK py
ots re oP Ge igre GU;

 

 

CR21-01042 TUC-JCH(DTF) ©

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,
vs.

1. Manuel de Jesus Ochoa- Vasquez;
(Counts 1-6, 8, 10, 11, 13, 17, 20)

2. Carlos Barron-Arredondo;
(Counts 1; 3-6, 13)

3. Fabiola Flores-Galvez;
(Counts 1, 20)

4. Isaac Gonzalez-Matul,
(Counts 1, 2, 5, 8, 20)

 

7. Oscar Roberto Mejia-De Leon;
(Counts 1, 5, 19, 20)

8. Saul Martinez-Mercado;
(Counts 1, 16)

 

 

 

INDICTMENT
Violations:

8 U.S.C. § 1324(a)(1)(A)(v)
8 U.S.C. 130405 1
8 U.S.C. § 1324(a)(1 (ANC “y
8 U.S.C. § 1324(a)( Y WW
(Conspiracy to Transport and Harbor Illegal
Aliens for Profit)
Count 1

8 U.S.C. § 1324(a)(1 (A) GD
8 U.S.C. § 1324{a)(1)(B)¢ i
(Attempted Transportation of Illegal
Aliens for Profit)
' Counts 2, 9, 12, 18, 19

8 U.S.C. § 1324(a)(1I)(A a

8 U.S.C. § 1324) (0B

(Transportation, of i Seas
for Profit)

Counts 3-5, 7, 8, 1 11, 13-17

8 U.S.C. § 1324 (KANG
8 U.S.C. § 132dayt 8) (i)
(Harboring Illegal A liens or Profit).
our

Pons

18 U.S.C. § 1956(h)
(Conspiracy to Commit Money Laundering)
Count 20

 
oO Oo YT Dn BR W HN

NO ONON NON NON NN He ewe ee em em ee
CoD A A BR YO YH fF SO weAKI AW BR wD NH HS

 

11.

13. Argeo Mendoza-Galvez;
(Counts 1, 15, 18, 20)

 

14. Sandra Cuevas-Montesinos;
(Counts 1, 15, 20)

  
 

 

15.

16. Rolando Cota-Leyva;
(Counts 1,9, 14). .

- P|

18. David Lopez-Laurean;
(Counts 1, 11)

19. Ronaldo Garde-Cienfuegos;
(Counts 1, 9, 12, 14, 20)

20. Juan Manuel Osorio-Felix;
(Counts 1, 9)

    

21.

Defendants.

 

 

THE GRAND JURY CHARGES: -

Gase 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 3 of 15

_ FORFEITURE ALLEGATION

18 USC §§982(a)(6)(A)(ii)(D,
982(a)(6), ven) St LADO) and 28

(UNDER SEAL)

COUNT 1

Conspiracy to Transport and Harbor Illegal Aliens for Profit

From a date unknown to on or about December 31, 2020, in the District of Arizona,

and elsewhere, MANUEL DE JESUS OCHOA-VASQUEZ, CARLOS BARRON-

  
  

 

ARREDONDO, FABIOLA FLORES-GALVEZ,

MEJIA-DE LEON, SAUL MARTINEZ-MERCADO,}

ISAAC GONZALEZ-MATUL,
OSCAR ROBERTO

   
 

ARGEO MENDOZA-GALVEZ, SANDRA CUEVAS-MONTESINOS,

-2-

 

 
Oo Oo SN HN UN FP W HP

wo NY WYN WN NY NH YN YN DN Re BR Re Re Re Re Re
Con KN AN BP WHO NY FF DO eH HD DH HH PP WO NY KF OC

  

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 4 of 15

  

a - GE ROLANDO cors-teyva, :
FEMME DAVID LOPEZ-LAUREAN, RONALDO GARDE-CIENFUEGOS, JUAN
MANUEL OSORIO-FELLX, and I cia. knowingly and
intentionally combine, conspire, confederate, and agree together and with various other
persons known and unknown to the Grand Jury, to transport and-move illegal aliens, in
violation of Title 8, United States Code, Section 1324(a)(1)(A) (Gi) and to conceal, harbor, ©
and shield from detection said illegal aliens, in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(iii), all within the United States, and did so for the purpose of |.
commercial advantage and private financial gain, all in violation of Title 8, United States |
Code, Sections 1324(a)(1)(A)\(v)D, 1324(a)()(A)Gi), 1324(a)(1)(A) ii), ~_ and
1324(a)(1)(B)(i). °

COUNT 2
Attempted Transportation of Illegal Aliens for Profit
- On or about September 27, 2019, in the District of Arizona, MANUEL DE JESUS

OCHOA-VASQUEZ, ISAAC GONZALEZ-MATUL, and other co-conspirators, knowing
and in reckless disregard of the fact that eight aliens, namely, Fredi Guarcas-Tecun, Juan-
Morales-Morales, Anibal Tomas-Cardona, Silvia Juarez-Lopez, Francisco Ajapacaja-
Sapon, Elizabeth Lopez-Tomas, Alvaro Lopez-Rojas, and Maria Ramirez-Gomez, had.
come to, entered and resided in the United States in violation of law, attempted to transport
and move said aliens within the United States by means of transportation or otherwise, in
furtherance of such violation of law, and did so for the purpose of commercial advantage
and private financial gain, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(i), 1324(a)(1)(B)().

COUNT 3
Transportation of Illegal Aliens for Profit
On or about October 7 and October 8, 2019, in the. District .of Arizona, and

-3-

 
Oo eo YN HD A BR WD YN

bo NO bw DS NO NO WwW NO wb eS ee — me ee me
on KN ON BP WHO YN FE CGS Oo Fe sD DB NH FP WW PO fF @

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 5 of 15

elsewhere, MANUEL DE JESUS

OCHOA-VASQUEZ, CARLOS BARRON-
ARREDONDO, :

   

and other co-conspirators, knowing and
in reckless disregard of the fact that certain illegal aliens; had come to, entered and resided
in the United States in violation of law, did transport and move said aliens within the United
States by means of transportation or otherwise, in furtherance of such violation of law, and
did so for the purpose of commercial advantage and private financial gain, and did aid,
abet, counsel, command, induce, procure, and cause the same, in violation of Title 8, United
States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)G) and Title 18, United States Code,

Section 2.

COUNT 4
- Transportation of Illegal Aliens for Profit

On or about November 7, 2019, in the District of Arizona, MANUEL DE JESUS
OCHOA-VASQUEZ, CARLOS BARRON-ARREDONDO, and other co-conspirators,
knowing and in reckless disregard of the fact that three unknown aliens had come to, |
entered and resided in the United States in violation of law, did transport and move said
aliens within the United States by means of transportation or otherwise, in furtherance of
such violation of law, and did so for the purpose of commercial advantage and private
financial gain, and did aid, abet, counsel, command, induce, procure, and cause the same,
in violation of Title 8, United States Code, Sections 1324(a)(1)(A)Gi), 1324(a)(1)(B)@) and
Title 18, United States Code, Section 2.

COUNT 5
Transportation of Mlegal Aliens for Profit
On or about November 20, 2019, in the District of Arizona, MANUEL DE JESUS
OCHOA-VASQUEZ, ISAAC GONZALEZ-MATUL, CARLOS BARRON-
ARREDONDO, OSCAR ROBERTO MEJIA-DE LEON, and other co-conspirators,

knowing and in reckless disregard of the fact that two aliens, namely, Nelson Siquin-Garcia

-4.

 
Oo Oo YN DW UN BP WO YN Re

bdo NO Ww No wo wo bd No bo sn a ee
ao SIT NON SP WD NY YF OD Oo fF HIT DBA FBP WD YPN KS CO

 

 

Gase 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 6 of 15

and Roberto Ruiz-Bravo, and six other aliens, had come to, entered and resided in the
United States in violation of law, did transport and move said aliens within the United
States by means of transportation or otherwise, in furtherance of such violation of law, and
did so for the purpose of commercial advantage and private financial gain, and did aid,
abet, counsel, command, induce, procure, and cause the same, in violation of Title 8, United
States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i) and Title 18, United States Code,

Section 2.

COUNT 6
Harboring of an Illegal Alien for Profit

On or about December 9, 2019 through December 12, 2019, in the District of
Arizona, MANUEL DE JESUS OCHOA-VASQUEZ, CARLOS: BARRON-
ARREDONDO, and other co-conspirators, knowing and in reckless disregard of the fact
an alien, namely Grecia Lopez-Garcia, had come to, entered and resided in the United
States in violation of law, concealed, harbored and shielded from detection said illegal
alien, and did so for the purpose of commercial advantage and private financial gain, and
did aid, abet, counsel, command, induce, procure, and cause the same, in violation of Title
8, United States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(A)(V)0D, and
1324(a)(1)(B)(i), and Title 18, United States Code, Section 2.

COUNT 7 |
Transportation of Illegal Aliens for Profit
On or about December 14, 2019, in the District of Arizona, and elsewhere la”
Mee and other co-conspirators knowing and in reckless disregard of the fact _
that twelve unknown aliens had come to, entered and resided in the United States in ~
violation of law, did transport and move said aliens within the United States by means of
transportation or otherwise, in furtherance of such violation of law, and did so for the

purpose of commercial advantage and private financial gain, and did aid, abet, counsel,

~5-

 
bo wo bb HN NY NH NN YN NO RR Re RRP Re ee ee ee
oD NWN NH BR WD NY YF DOD 6 MO Ha DN FP WW NY KF CO

oOo Se ND NH FP WD NO

 

Gase 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 7 of 15

command, induce, procure, and cause the same, in violation of Title 8, United States Code,

Sections 1324(a)(1)(A)Gi), 1324(a)(1)(B)@) and Title 18, United States Code, Section 2.

COUNT 8
Transportation of Illegal Aliens for Profit
On or about February 22, 2020 and February 23, 2020, in the District of Arizona,
and elsewhere, MANUEL DE JESUS OCHOA-VASQUEZ, ISAAC GONZALEZ-

MATUL, a 2016 other co-conspirators, knowing and

in reckless disregard of the fact that six unknown aliens had come to, entered and resided
in the United States in violation of law, did transport and move said aliens within the United
States by means of transportation or otherwise, in furtherance of such violation of law, and’
did so for the purpose of commercial advantage and private financial gain, and did aid,
abet, counsel, command, induce, procure, and cause the same, in violation of Title 8, United
States Code, Sections 1324(a)( 1)(A)(ii), 1324(a)(1)(B)G) and Title 18, United States Code, —

Section 2.

COUNT 9
Attempted Transportation of Illegal Aliens for Profit

; On or about March 24, 2020 and March 25, 2020, in the District of Arizona,
ROLANDO COTA-LEYVA, RONALDO GARDE-CIENFUEGOS, JUAN MANUEL
OSORIO-FELIX, Pe | and other co-conspirators, knowing and in
reckless disregard of the fact that thirteen illegal aliens, namely, Oscar Perez-Reyes, Jose
Perez-Perez, Angel Batzo-Luna, Jesus Candia-Garcia, Josue Batalla-Luna, Baudilio Cho-
Oan, Edgar Chumil-Chiyal, Juan Espinoza-Gonzalez, Agustin Cruz-Ayuso, Gerardo
Perez-Gayosso, N P-C, (initials of apprehended minor), Andrea Sicajaw-Sicay, and Julio
Valdez-Armenta, had come to, entered and resided in the United States in violation of law,
attempted to transport and move said aliens within the United States by means of

transportation or otherwise, in furtherance of such violation of law, and did so for the

-~6-

 
oO Oem NN WA BR WO YP

N NY bv NO ON do No No i) a ea ep eee me SS —
oN HN ON BR WY NY KH DOD OO FH HT HDB A BP WH VN KH OC

 

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 8 of 15

purpose of commercial advantage and private financial gain, in violation of Title 8, United

States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i).

COUNT 10
Transportation of an Illegal Alien for Profit
On or about May 15, 2020, in the District of Arizona, MANUEL DE JESUS
OCHOA-VASQUEZ, ioe and other co-conspirators, knowing
and in reckless disregard of the fact that Ofelia Zantonio-S antos, an illegal alien, had come
to, entered and resided in the United States in violation of law, did transport and move said

alien within the United States by means of transportation or otherwise, in furtherance of

such violation of law, and did so for the purpose of commercial advantage and private

financial gain, and did aid, abet, counsel, command, induce, procure, and cause the same,

~ in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i) and.

Title 18, United States Code, Section 2.

COUNT 11
Transportation of Illegal Aliens for Profit

On or about June 4, 2020 and June 5, 2020, in the District of Arizona, MANUEL
DE JESUS OCHOA- VASQUEZ, DAVID LOPEZ-LAUREAN, as
——- ; and other co-conspirators, knowing and in reckless disregard of the fact that
een four unknown illegal aliens, had come to, entered and resided in the United
States in violation of law, did transport and move said aliens within the United States by
means of transportation or otherwise, in furtherance of such violation of law, and did so
for the purpose of commercial advantage and private financial gain, and did aid, abet,
counsel, command, induce, procure, and cause the same, in violation of Title 8, United
States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)@) and Title 18, United States Code,

Section 2.

 
Oo oe YN DH WN FP WD NO

BO NH NY LHP NY NH N VN NO RRR BR Re ee eR ee
on NHN A Bh WO NY KH DO OO Way DB Nn FSP WD NH YF CO

 

Gase 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 9 of 15

COUNT 12
Attempted Transportation of [legal Aliens for Profit
On or about June 15, 2020, in the District of Arizona, RONALDO GARDE-
CIENFUEGOS, and other co-conspirators, knowing and in reckless disregard of the fact
that four illegal aliens, namely, Oscar Mendoza-Lopez, Gustavo Ramo-Alvarez, Benito |
Vicente-Ciprano, and Rene Lopez-Rodriguez, had come to, entered and resided in the
United States in violation of law, attempted to transport and move said aliens within the
United States by means of transportation or otherwise, in furtherance of such violation of
law, and did so for the purpose of commercial advantage and private financial gain, in

violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i).

COUNT 13
Transportation of egal Aliens for Profit

On or about June 17, 2020, in the District of Arizona, MANUEL DE JESUS
OCHOA-VASQUEZ, CARLOS BARRON-ARREDONDO, 7 ,
po and other co-conspirators, knowing and in reckless disregard of the fact that

three illegal aliens; had come to, entered and resided in the United States in violation of

 

law, did transport and move said aliens within the United States by means of transportation
or otherwise, in furtherance of such violation of law, and did so for the purpose of
commercial advantage and private financial gain, and did aid, abet, counsel, command,
induce, procure, and cause the same, in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(Git), 1324(a)(1)(B)(i) and Title 18, United States Code, Section 2.

COUNT 14
Transportation of Illegal_Aliens for Profit
On or about June 29, 2020, in the District of Arizona, ROLANDO COTA-LEYVA,
RONALDO GARDE-CIENFUEGOS, i fe

knowing and in reckless disregard of the fact that ten unknown illegal aliens; had come to,

# and other co-conspirators,

 

 
Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 10 of 15

_—

WN NY NY KY NY HN ND BeBe ew eee Se Se
on TO MN BP WH NY KF CO OO oH HIT DH A BP WH NO KK CO

oO eo nN NH nA FP W WD

 

entered and resided in the United States in violation of law, did transport and move said
aliens within the United States by means of transportation or otherwise, in furtherance of
such violation of law, and did so for the purpose of commercial advantage and private
financial gain, and did aid, abet, counsel, command, induce, procure, and cause the same,
in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(Gi), 1324(a)(1)(B)() and
Title 18, United States Code, Section 2. - .

COUNT 15
. Transportation of _an Illegal Alien for Profit
On or about July 2i, 2020, in the District of Arizona, ARGEO MENDOZA-
GALVEZ, SANDRA CUEVAS-MONTESINOS and other co-conspirators, knowing and

in reckless disregard of the fact that two or more unknown illegal aliens, had come to,

- entered and resided in the United States in violation of law, did transport and move said

aliens within the United States by means of transportation or otherwise, in furtherance of
such violation of law, and did so for the purpose of commercial advantage and private
financial gain, and did aid, abet, counsel, command, induce, procure, and cause the same,
in violation of Title 8, United States Code, Sections. 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i) and
Title 18, United States Code, Section 2. |

COUNT 16
Transportation of Illegal Aliens for Profit
On or about July 26, 2020, in the District of Arizona, SAUL MARTINEZ-
MERCADO, and. other co-conspirators, knowing and in reckless disregard of the fact that
five illegal aliens, namely, Carlos Andino-Carcamo, Carlos Funes-Chavez, Juan Gallegos-
Navarette, Ana Sandoval-Miranda, and Nevis Castro-Padilla, had come to, entered and
resided in the United States in violation of law, did transport and move said aliens within
the United States by means of transportation or otherwise, in furtherance of such violation

of law, and did so for the purpose of commercial advantage and private financial gain, and

-9-

 
Oo Oe ND NH FP WD HNO Be

POD NO wb i) i) dN bo ND Nd e eee Se ee eee
co oUt ONC OC BUN rh Sl Cl ONO a ONS ODOC BO ODN lO

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 11 of 15

did aid, abet, counsel, command, induce, procure, and cause the same, in violation of Title
8, United States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)G) and Title 18, United
States Code, Section 2. -

COUNT 17
Transportation of Illegal Aliens for Profit

On or about August 21, 2020 and August 24, 2020, in the District of Arizona,
MANUEL DE JESUS OCHOA-VASQUEZ, (IS ond other co-
conspirators, knowing and in reckless disregard of the fact that two illegal aliens, namely,
Juan Diego Ochoa-Sanchez and Francisco Ochoa-Sanchez, had come to, entered and
resided in the United States in violation of law, did transport and move said aliens within
the United States by means of transportation or otherwise, in furtherance of such violation
of law, and did so for the purpose of commercial advantage and private financial gain, and
did aid, abet, counsel, command, induce, procure, and cause the same, in violation of Title
8, United States Code, Sections 1324(a)(1)(A)Gi), 1324(a)(1)(B)(i) and Title 18, United ©
States Code, Section 2.

COUNT 18
Attempted Transportation of Illegal Aliens for Profit
On or about August 28, 2020, in the District of Arizona, ARGEO MENDOZA-
GALVEZ, and other co-conspirators, knowing and in reckless disregard of the fact that
seven illegal aliens, namely, S B-D (initials of apprehended minor), Viridiana Balvez-
Delgado, Joel Corona-Valenzuela, Maria Maldonado-Pastor, J.M.-P. (initials of.
apprehended minor), J.M.-B. (initials of apprehended minor), and Francisco Mendez-
Enriquez, had come to, entered and resided in the United States in violation of law, |
attempted to transport and move said aliens within the United States by means of |

transportation or otherwise, in furtherance of such violation of law, and did so for the

-10-

 
oOo Oo NY ND NT BR WO NHN eH

ob wo NY NN WN WN WN NO RH RR Re Ree ee Re
oot ON UN BR WO NY KH CO DO Den DBD TA FP WH YN FK OC

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 12 of 15

purpose of commercial advantage and private financial gain, in violation of Title 8, United

States Code, Sections 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i).

COUNT 19
Attempted Transportation of Illegal Aliens for Profit

On or about September 12, 2020, in the District of Arizona, CARLOS FRANCISCO
GALVEZ-MENDEZ, OSCAR ROBERTO MEJIA-DE LEON, and other co-conspirators,
knowing and in reckless disregard of the fact that five illegal aliens, namely Jose PASA-
Lopez, Hermin Hemandez-Chum, Oscar Vasquez De Leon, Sergio Hernandez-Perez, and
Erika Miron-Diaz, had come to, entered and resided in the United States in violation of
law, attempted to transport and move said aliens within the United States by means of
transportation or otherwise, in furtherance of such violation of law, and did so for the
purpose of commercial advantage and private financial gain, in violation of Title 8, United

States Code, Sections 1324(a)(1)(A)(@i), 1324(a)(1)(B)Q).

COUNT 20
Conspiracy to Commit Money Laundering

From a date unknown and continuing through December 31, 2020, in the District of
Arizona, and elsewhere, MANUEL DE JESUS OCHOA-VASQUEZ, FABIOLA
FLORES-GALVEZ, ISAAC GONZALEZ-MATUL, en
| 7 | ARGEO MENDOZA-GALVEZ, SANDRA CUEVAS-
MONTESINOS, OSCAR ROBERTO MEJIA-DE LEON, CARLOS FRANCISCO
GALVEZ-MENDEZ, and RONALDO GARDE-CIENFUEGOS, did knowingly combine,

  

conspire, and agree with each other and with other persons known and unknown to the
Grand Jury to commit offenses against the United States in violation of Title 18, United
States Code, Section 1956, to wit:

(a) to knowingly conduct and attempt to conduct financial transactions affecting

interstate commerce and foreign commerce, which transactions involved the

-ll-

 
oOo fo NN HD A FR WY NO Ke

Db NO bh NYO YN WN HN DN DN re Rr RR Rr Re Re Re
on NHN UN FB WHO NY YF DOD CO OID HDB nH FP WW YP YF OC

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 13 of 15

proceeds of specified unlawful activity, that is, the transportation and harboring
of illegal aliens in violation of Title 8, United States Code, Sections
1324(a)(1)(A)(ii) and 1324(a)(1)(A)(iii), knowing that the transactions were
designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and. control of the proceeds of specified unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(1)(B)(i); and
(b) to transport, transmit and transfer and attempt to transport, transmit and transfer
a monetary instrument and funds from a place in the United States to and through
a place outside the United States with the intent to promote the carrying on of
specified unlawful activity, in violation of Title 18, United States Code, Section
1956(a)(2)(A); and
(c) to transport, transmit, and transfer, and attempt to transport, transmit, and
transfer a monetary instrument or funds ‘involving the proceeds of specified
unlawful activity, that is, the transportation and harboring of illegal aliens in
violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and
1324(a)(1)(A)(iii), from a place in the United States to or through a place outside
the United States, knowing that the funds involved in the transportation,
transmission, and transfer represented the proceeds of some form. of unlawful
activity and knowing that such transportation, transmission, and transfer was
designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(2)(B)(Gi);
All in violation of Title 18, United States Code, Section 1956(h).

FORFEITURE ALLEGATION
Upon conviction of the violations alleged fn Counts 1-20 of this Indictment,
defendants, MANUEL DE JESUS OCHOA-VASQUEZ, CARLOS BARRON-
ARREDONDO, FABIOLA FLORES-GALVEZ, ISAAC GONZALEZ-MATUL,

-12-

 
Cc

—

Oo Oo NN DH A BR WH WN

ase 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 14 of 15

  
   

Pa

 
 

OSCAR ROBERTO

   
 

‘MEJIA-DE LEON, SAUL MARTINEZ-MERCADO, 7
MENDOZA-GALVEZ, SANDRA CUEVAS-MONTESINOS,
WE 201. ANvo cora-Leyva, RRR Davin torez-
LAUREAN, RONALDO GARDE-CIENFUEGOS, JUAN MANUEL OSORIO-FELIX,
] | a shall forfeit to the

 

   

     
   

United States pursuant to:

1) Title 18, United States Code, Section 982(a)(6)(A)(i)(1), all right, title, and
interest in any property, real or personal, that constitutes, or is derived from or is traceable
to the proceeds obtained ‘directly or indirectly from the commission of an offense in
violation of Title 8, United States Code, Section 1324;

2) Title 18, United States Code, Section 982(a)(6), any conveyance, including
any vessel, vehicle, or aircraft, used in the commission of the offense; any property, real or
personal, that constitutes or is derived from or is traceable to the-proceeds obtained directly
or indirectly from the commission of the offense; and any property, real or personal, used
to facilitate or intended to be used to facilitate the commission of the offense in violation
of Title 8, United States Code, Section 1324;

3) Title 18, United States Code, Section 982(a)(1), all right, title, and interest in
any property, real or personal, involved in an offense of Title 18, United States Code,
Section 1956, or any property traceable to such property, and

4) Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United ~
States Code, Section 2461(c), all right, title, and interest in any property, real or personal,
which was involved in a transaction or attempted transaction of Title 18, United States
Code, Section 1956 and which constitutes or was derived from the proceeds traceable to a
violation of Title 8, United States Code, Section 1324. |

The property to be forfeited includes, but is not limited to:

a) A sum of money equal to the amount of proceeds obtained as a result of the

-13-

 

 
Ny N NN NR me
BNRRREBKRFSSERWTAADEBHRE AS

©0 fo ND UW BR WH WY Be

 

Case 4:21-cr-01042-JCH-DTF Document 27-1 Filed 06/11/21 Page 15 of 15

offenses. .
If any of the property described above, as a result of any act or omission of the

defendants: a) cannot be located upon the exercise of due diligence; b) has been transferred

or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of

the court; d) has been substantially diminished in value; or €) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United ©
States to seek forfeiture of any other property of the defendants up to the value of the above-
described forfeitable property, including but not limited to all property, both real and
personal, owned by the defendants, pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 18, United States Code, Section.982(b)(1) and Title 28,
United States Code, Section 2461(c).
All pursuant to Title 18, United States Code, Section 982(a)(6)(A)(ii)(D, Title 18,
United States Code, Section 982(a)(6), Title 18, United States Code, Section 982(a)(1),

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), Title 21, United States Code, Section 853(p), Title 28, United States Code,
Section 2461(c), and Rule 32.2(a), Federal Rules of Criminal Procedure.

A TRUE BILL
f[s/

FOREPERSON OF THE GRAND JURY
Dated: May 12, 2021

GLENN B. McCORMICK.
Acting United States Attorney :
District of Arizona REDACTED FOR

PUBLIC DISCLOSURE
Isl

 

_ DAVID P.FLANNIGAN™
HEATHER SIEGELE

Assistants U.S. Attorney

-~14-

 
